Title: To John Adams from C. W. F. Dumas, 10 December 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 10e. Dec. 1782

J’ai une Lettre de Mr. J. W. Van Arp d’Amsterdam, où il me demande en Hollandois ce qui suit.
“Nous avons ici dans notre port le Vaisseau Fearnot, Capne. Steph. Crac de Boston. Ce vaisseau a été acheté ici par Mr. G. P. Salis Marchd. dans cette Ville, lequel l’equipera pour compte du Susdit Capitaine; & il vous prie avec moi d’avoir la bonté de procurer de la part de Son Exce. Mr. Adams un Passeport pour le dit Vaisseau, afin que ce bâtiment puisse Sûrement faire le voyage pour là. Le port du Vaisseau peut être d’environ 30 à 35 Last (c’est-à-dire 60 à 70 tonneaux); & ira ainsi sous Pavillon Américain.”
Il se passe ici des choses surprenantes. Il ne s’agit pas de moins, depuis mercredi dernier, que d’un complot pour exciter une émeute ici, au moyen de la populace, & d’une 30e. au 40e. d’yvrognes, garçons Imprimeurs de G—— le Gazier., & fondeurs de la fonderie de Canons, à qui l’on fit faire des bachanales & autres désordres pendant les nuits de Jeudi & Vendredi. La populace fut sage, & hua les noctambules. Les Pensionaires, de leur côté, intrepides, allerent Samedi au soir obliger le Gd. Pe. de convoquer l’Assemblée extraordinairement pour le Lundi matin suivant, pendant que l’on faisoit encore des tentatives, mais inutiles, pour ameuter les porteurs de tourbes. Hier Lundi matin, les Etats assembles prirent & arrêterent cordialement, sans résomption, une Résolution, qui sera incessam̃ent publique, dans laquelle, après de très fortes prémisses, ils chargent la cour de Justice de poursuivre criminellement l’affaire, & les Com̃ittees de Raden de passer un Acte & prendre toute autre mesure, pour que pareilles tentatives ne puissent plus avoir lieu. On dit que l’intention étoit, en faisant arborer au peuple certaine cocarde, à l’exemple des yvrognes, de faire massacrer les Pensres., rappeller le D—— de Br., conclure une paix particuliere avec les Anglois, chevaucher la nation &c.
La confidence, Monsieur, que vous aviez faite à Mr. Brantzen des préliminaires signés entre vous & l’Angle, & qui contredisoit si victorieusement le bruit semé ici, pour favoriser la sédition, com̃e si les intérêts de cette rep. étoient abandonnés à Paris; cette confidence, dis-je, qui n’auroit plus dû l’être ici après que L. H. P. en auroient été instruites, on ne l’a com̃uniquée aux Membres des Et. d’Holl., qu’après avoir exigé d’eux sous serment le plus rigoureux secret, afin de les mettre hors d’état de pouvoir détromper le peuple à qui l’on faisoit accroire le contraire, pour favoriser sa sédition
Présentement tout a tourné à la confusion des Moteurs de ce complot.
4 Villes de Frise, ont déja suivi l’exemple de celles d’hollde., pour faire à l’avenir eux-même l’Election de leurs Emplois; & d’autres les suivront.
J’espere avoir fini de copier cette semaine ce que je vous ai promis
Je suis avec le plus respectueux attachement, Monsieur / De Votre Exce. / le très-humble & très / obéissant serviteur
D

La Gaz. G—— a décampé.
 
Translation
Sir
The Hague, 10 December 1782

I have here a letter from Mr. J. W. van Arp of Amsterdam, in which he makes the following request, in Dutch:
“We have in port the ship Fearnot, Capt. Stephen Crack of Boston. This vessel was purchased here by Mr. G. P. Salis, a merchant of this town, who will fit it for the said captain. He and I ask if you would kindly obtain from his excellency Mr. Adams a passport for the said vessel, so that it can set sail. The ship’s burden is about 30 to 35 last (that is, 60 to 70 tons) and it will sail under the American flag.”
Strange things are happening here. I speak of nothing less than a conspiracy, beginning last Wednesday, to incite a riot, using the riff-raff and thirty or forty drunkards, printers’ apprentices of Gosse the gazetteer, and smelters from the cannon foundry, who were stirred into bacchanalia and other disorders during Thursday and Friday nights. The populace behaved sensibly and jeered at the night owls. For their part the pensionaries went boldly to see the grand pensionary on Saturday evening, forcing him to convene an extraordinary session of the assembly the following Monday morning, while attempts were still being made, uselessly as it turned out, to mobilize the peat-bearers. Yesterday morning, Monday, the assembled states requested and then cordially adopted, without opposition, a resolution that will immediately be made public. It begins with very strong arguments enjoining the court of justice to pursue the matter criminally and urging the committees of that body to pass a special act and take all necessary measures to forestall such uprisings in the future. They say the underlying intent in making the populace sport rosettes, as the drunkards had done, was to have all the pensionaries murdered, recall the Duke of Brunswick, conclude a separate peace with the English, take charge of the nation, and so on.

What you told Mr. Brantsen confidentially about the preliminaries signed between you and the English, which contradicted so triumphantly the seditious rumor sown here that the republic’s interests had been abandoned in Paris, should not, to my mind, have been any longer confidential after it was disclosed to their High Mightinesses. The members of the States of Holland were informed of it only after they had been sworn to the strictest secrecy and were thus prevented from enlightening the people, who were being told precisely the contrary to encourage their sedition.
Now everything is turning against the instigators of this plot.
Four towns in Friesland have already followed the example of cities in Holland, taking it upon themselves to make their own appointments; and others will follow suit.
This week I hope to finish copying the information I promised you.
With great respect, sir, I remain your excellency’s very humble and very obedient servant
D

        Gosse the gazetteer has fled.
